

115 HR 2242 RH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to include certain services in the definition of critical services, and for other purposes.
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 388116th CONGRESS2d SessionH. R. 2242[Report No. 116–485]IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Transportation and InfrastructureSeptember 4, 2020Additional sponsors: Mr. Weber of Texas and Ms. PlaskettSeptember 4, 2020Reported with amendments; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 10, 2019A BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to include certain services in the definition of critical services, and for other purposes.1.Repair, restoration, and replacement of damaged facilitiesSection 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended by inserting , and including, for purposes of this section, solid waste management, stormwater management, public housing, transportation infrastructure, and medical care, before for the duration. Amend the title so as to read: A bill to amend the Bipartisan Budget Act of 2018 to include certain services in the definition of critical services for purposes of repair, restoration, and replacement of damaged facilities..September 4, 2020Reported with amendments; committed to the Committee of the Whole House on the State of the Union and ordered to be printed